687 S.E.2d 484 (2009)
In the Matter of FORECLOSURE OF DEED OF TRUST OF Adam CULP to James David Dupuy, Substitute Trustee; Original Deed of Trust Recorded in Book 21269, Page 94 Mecklenburg County Registry Substitution of Trustee Recorded in Book 24240, Page 595, Mecklenburg County Registry.
No. 473P09.
Supreme Court of North Carolina.
November 19, 2009.
James D. Dupuy, pro se.
Moses Luski, Charlotte, for Paragon Mortgage Holdings, LLC.
Adam Culp, pro se.

ORDER
Upon consideration of the petition filed by Defendant (Culp) on the 18th of November 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th of November 2009."
Upon consideration of the petition filed by Defendant (Culp) on the 18th of November 2009 in this matter for a writ of mandamus, the following order was entered and is here-by *485 certified to the Superior Court, Mecklenburg County:
"Denied by order of the Court in Conference this the 19th of November 2009."